Douglas, J.,
concurring in judgment only. I concur with the judgment of the majority but for a reason different from that set forth in the majority opinion. This cause should be dismissed — or at the very least the writs denied — on the basis that the decision of the Secretary of State, in breaking a tie vote of a local elections board, is final. R.C. 3501.11. In this regard, I continue to adhere to my position set forth in State ex rel. White v. Franklin Cty. Bd. of Elections (1992), 65 Ohio St.3d 5, 10, 598 N.E.2d 1152, 1156 (“White I”) (Douglas, J., dissenting).